Title: To George Washington from Major Benjamin Tallmadge, 15 January 1780
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Wethersfield [Conn.] Jany 15th 1780
          
          Your Excellency’s favou⟨r⟩ of the 6th ulto was recd on the 26th ensuing. The instructions therein contained for C—— Junr to

effect a Communication with Head Quarters, if possible, across the North River, had been previously given him. I conclude his dispatches have been forwarded to Hd Qrs as usual since I left the Lines, making allowance for the Severity of the Season. I have just recd a Line from C—— informing that he has no more of the Stain on hand, & that one of my Letters remains undecyphered for want of the Counterpart. Of this I conclude he has advised your Excellency in some papers which have not passed thro’ my hands, as he informs me he wrote on the Subject some time ago. I have the Honour to be, with great Regard your Excellency’s most obedt Servt
          
            Benja. Tallmadge
          
        